Day, J.
The Eevised Statutes of the United States provide as follows:
i. judgment : saié of lanas without redemptiou. “ Section 913. The forms of mesne process, and the forms and mode of proceeding in suits of equity and of admiralty and maritime jurisdiction in the Circuit and District Courts, shall be according to the principles, ....... f , r ,r ,, rules, and usages, which belong to courts oi equity and of admiralty respectively, except when it is otherwise provided by statute or rules of court made in pursuance thereof, but the same shall be subject to alteration and addition by said courts respectively, and to regulation by the Supreme Court, by rules prescribed, from time to time, to any Circuit or District Court, not inconsistent with the laws of the United States.
“Section 914. The practice, pleadings, forms, and modes of proceeding in civil causes,' other than’ equity and admiralty causes in the Circuit and District Courts, shall conform, as near as may be, to the practice, pleadings, and forms and modes of proceeding, existing at the time i'n like causes in the courts of record of the State, within which such Circuit or District Courts are held, any rule of the court to the contrary notwithstanding.
“ Section 917. The Supreme Court shall have power to prescribe, from time to time, and in any. matter, not inconsistent with any law of the United States, the forms of writs and other process, the modes of framing and filing proceedings and pleadings, of taking and obtaining evidence, of obtaining discovery, of proceeding to obtain relief, of drawing up, entering, and enrolling decrees, and of proceeding before trustees appointed by the court, and generally to regulate the ■whole practice to be used in suits in equity or admiralty, by the Circuit and District Courts.”
*206It is apparent from these pro visions that the practice, forms and modes of procedure applicable to civil causes at law differ essentially from the practice, forms and modes of procedure applicable to equity and admiralty causes.
In the former class of cases the federal courts are required to conform as near as may be to the practice, forms and modes ■ of procedure existing at the time in like causes in the state, in which the federal court is held. In the latter class of causes the federal courts are required to follow the forms and modes of procedure applicáble to courts of equity and of admiralty, and they have power from time to time to' prescribe rules not inconsistent with any law of the United States. Prior to the decision in Brine v. The Hartford Fire Insurance Co., 6 Otto, 96 U. S., 627, it was generally if not uniformly held by the federal nisi prims courts that all the proceedings subsequent to the decree were governed by the provisions of sections 913 and 917 of the revised statutes, and that the several laws of the states respecting redemption were not applicable to a sale made under a decree obtained in the federal court. The bill of complaint in the case of J. S. Farwell v. Salmon J. and Amy M. Moore was drawn with reference to this construction of the law by the federal courts, and for the purpose of obtaining a sale under foreclosure, which should not be subject to redemption. The prayer of the bill is that defendants be decreed to pay to said complainant said sum of money and all arrears of interest according to the tenor of said note by a day to be appointed, and in default thereof that said defendants be foreclosed from all equity of redemption and .claim to said mortgaged premises and every part thereof. It is plain that the judicial power of the court was there invoked, and it was asked to determine judicially that it was proper under the law to fix a day when the defendants should pay the sum found due the plaintiff, and in default of payment to bar them of all equity of redemption in, and claim to, said premises.
Pursuant to this prayer in the bill it was ordered that the *207respondents pay to the complainant, on or before October 1, 1877, the sum reported to be due by the master, and that in default of such payment the premises be sold at public auction upon due notice as required by the laws of the State of Iowa in respect to sales on execution, and that at and upon the sale of said lands the respondents be forever debarred and foreclosed from setting up any right, title or interest at law or in equity in or to the said lands. The court did thus adjudicate that upon the sale of the lands by the master the equity of redemption of the defendants should be cut off. The effect of this adjudication was the determination that all matters connected with the sale partook of the character of procedure simply and pertained to the remedy and were governed by the United States statutes, and could not be affected by the laws of Iowa respecting redemption. In Brizne v. The Hartford Fire Insurance Co., supra, it was held that the effect of a salo and conveyance by a commissioner is to transfer the title of the real estate from one person to another, and that all the means by which the title to real property is transferred, Avhether by deed, by will, or by judicial proceeding are subject to and may be goA^erned by the legislative- will of the state in which it lies except Avliere the law of the state on that subject impairs the obligation of a contract, and that a decree of the Circuit Court requiring a sale to be made in accordance with the course and practice of the court, without redemption, AArhere the law of the state allows redemption, was erroneous. Under the doctrine of that case it is clear that the decree of foreclosure in this ease was erroneous. It was, however, erroneous, simply, and not void. It cannot be collaterally impeached, but must be regarded as valid and binding until reviewed by the appellate court. Where a court has jurisdiction the record must be received as conclusive of the rights adjudicated, and-no fact established by the judgment of the court can be controverted. Shriver's Lessee v. Lynn, 2 How., 43. When it is once made to appear that a court has jurisdiction, both of the subject matter and the parties, the judg*208ment which it pronounces must be held conclusive and binding upon the parties thereto, and their privies, notwithstanding the court may have proceeded irregularly or erred in its application of the law to the case before it. Cooley on Constitutional Limitation, 408.
The authorities cited by plaintiffs do not sustain the position for which they contend. Gorham v. Wing, 10 Mich., 486; Gross v. Focoler, 21 Cal., 392, and Bernard v. Gleim, 33 Cal., 668, simply hold that, where property is sold under a judgment authorizing the issuance of a certificate of purchase, to be followed by deed if redemption is not made, a deed executed before the expiration of the period of redemption is void. It is evident that the execution of a deed before the expiration of the recognized period of redemption is quite a different thing frosn the execution of • a deed pursuant to a sale under a foreclosure which cuts off all equity of redemption.
Bethel v. Bethel, 6 Bush., Ky., 65, holds that a sale of land can be valid only when made in pursuance of the judgment, and that an invalid sale cannot be sanctified by a mere confirmation of the commissioner’s report.
Gaines v. New Orleans, 6 Wall., 642, holds that the probate court could not by a subsequent order give validity to sales made by execution, which were void by the law of the state where made.
Gray v. Brignardello, 1 Wall., 627, holds that a purchaser at judicial sale is protected only when the power to make the sale is clearly given in the decree, and does not apply to a sale made under an interlocutory decree only, or under a conditional order, the condition not having been fulfilled.
In Minnesota Co. v. St. Paul Co., 2 Wall., 609, it is held that a sale by the marshal unauthorized by the decree is without any validity, and that it is doubtful whether a court, by a mere general order of confirmation, can make it valid.
Shriver’s Lessee v. Lynn, 2 How., 43, holds that a sale can be made only pursuant to the terms of the decree, and that *209where a decree is offered in evidence its nature and effect must be determined by an examination of the record.
In Snitterlin v. Coneoticut Mutual Life Insurance Co., — Ill.,-, it was expressly left undetermined whether a decree of the United States District Court ordering a sale of mortgaged premises without allowing the statutory redemption was void, but it was held that no relief could be granted, inasmuch as the party complaining had made no offer to redeem within the period allowed for redemption. It is clear that these authorities fall very far short of authorizing a holding that the sale in question is void and can be disregarded in this proceeding. The sale was regularly made, pursuant to a decree of a competent court, having j urisdiction both of the parties and of the subject matter. The decree, however erroneous, is everywhere entitled to respect until reversed in the manner by law prescribed. The sale made pursuant to this decree cannot be impeached in this action. The demurrer to the defendant’s answer was properly overruled.
Affirmed.